 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                           No. 2:16-CV-0596-JAM-DMC
12                        Plaintiff,
13              v.                                             ORDER
14    HORNBROOK FIRE PROTECTION
      DISTRICT, et al.,
15
                          Defendants.
16

17

18                   Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

19   court is plaintiff’s unopposed motion for an extension of time (ECF No. 32) to file an opposition

20   to defendants’ motion for judgment on the pleadings, currently set for hearing before the

21   undersigned in Redding, California, on August 7, 2019.1

22                   Plaintiff’s seeks a 30-day extension of time. Good cause appearing therefor, and

23   given defendants’ statement of non-opposition thereto, plaintiff’s motion is granted. Defendants’

24   motion for judgment on the pleadings is re-set for hearing on September 11, 2019, before the

25   undersigned in Redding, California, at 10:00 a.m. Plaintiff’s opposition to defendants’ motion for

26   judgment on the pleadings is due by August 28, 2019. See E. Dist. Cal. Local Rule 230(c).

27   ///

28          1
                     Also set for hearing on August 7, 2019, is plaintiff’s motion to strike (ECF No. 30).
                                                               1
 1                  On the court’s own motion, plaintiff’s motion to strike is also re-set for hearing on

 2   September 11, 2019, before the undersigned in Redding, California, at 10:00 a.m. The scheduling

 3   conference set for September 11, 2019, is vacated pending resolution of the parties’ motions.

 4                  IT IS SO ORDERED.

 5

 6

 7   Dated: July 29, 2019
                                                           ____________________________________
 8                                                         DENNIS M. COTA
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
